DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.
	
	For claim 9, the Examiner notes that the claimed “reaction platform” is sufficiently broad so as to read on any structure having an inlet.  The claim does not require a reaction to occur within the reaction platform, thus any structure having an inlet reads on the claimed reaction platform.
For claim 9, the claim does not recite what constitutes the first and second friction materials, thus any material can be considered as being the first and second friction materials.  The Examiner notes that movement between any materials that are in contact with each other will generate friction.
For claim 9, the Examiner notes that the claimed “power generation part” is not required to produce or generate power for any component of the device utilized to perform the claimed method.  Although the limitation is claimed as a power generation part, the claim does not require any specifics or structural limitations with respect to the power generation part.
For claim 9, the Examiner notes that the “first droplet to be reacted” recites the intended purpose of the droplet, but does not require a reaction to occur.  Furthermore, the Examiner notes that the language with respect to the droplets is confusing as the Examiner is unable to determine any distinguishing features between the first and second carrier droplets, and the first and second droplets to be reacted.  For the sake of clarity, the Examiner requests that Applicant amend the claim to provide limitations that distinguish the carrier droplets and the droplets to be reacted. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 9, the claim as a whole is unclear as the Examiner is unable to determine how the structural features recited in the claim are utilized to perform the method.  The Examiner notes that the structural features of the claims are not described in a manner that indicates how the structural features are connected or associated with each other to allow one of ordinary skill in the art to perform the claimed method.  The Examiner suggests that Applicant amend the claim to recite the method “providing a device,” and subsequently claim the structural features of the device prior to reciting the steps by which the device is utilized to perform the claimed process.
For claim 9, the phrase “pressing a first friction material and a second friction material back and forth” is unclear as the Examiner cannot determine the metes and bounds of the phrase back and forth.  The claim does not provide any orientation with respect to the friction materials, thus it is unclear what Applicant regards as “back and forth” movement, or how the movement relates to the friction materials, or any additional structural elements recited in the claim.
For claim 9, the Examiner notes that the claim does not recite an association between the droplets, the drive electrode, and the power generation part, thus it is unclear how the first carrier droplet, power generator, and the drive electrode move in relation to each other.
For claim 9, it is unclear how the first carrier material “wraps” around the first droplet as the Examiner is unable to determine the metes and bounds of the word wraps.  Specifically, it is unclear if Applicant is claiming the carrier material encloses or encapsulates the droplet, or if Applicant intends for the carrier material to encompass the droplet in a manner that does not require the carrier material surrounding the entire droplet.
For claim 9, it is unclear if the claimed first and second carrier droplets and the first and second droplets to be reacted are different liquids, or if Applicant is claiming repeated droplets of the same material.    As such, it is unclear if Applicant is claiming adding a series of carrier droplets and droplets to be reacted, or if Applicant’s intent is to recite performing repeated droplets of the same materials onto the nanogenerator device.
Claim 9 recites the limitation "the first droplets" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes that the claim does not provide any distinguishing features between the “first carrier droplet” and the “droplet to be reacted” thus the phrase “the first droplets” lacks antecedent basis in the claim.
For claim 9, it is unclear how the first and second switches facilitates a reaction between the first and second droplets.  The Examiner notes that the first and second switches are not defined in the claim, thus it is unclear what Applicant regards as the first and second switch.  Furthermore, it is unclear how closing first and second switches allows for mixing and reacting of the droplets as the claim does not describe how closing the switches allows for mixing and reacting the droplets.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798